[PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                                               FILED
                            FOR THE ELEVENTH CIRCUIT                 U.S. COURT OF APPEALS
                             ________________________                  ELEVENTH CIRCUIT
                                                                            NOV 14 2000
                                    No. 00-11508                        THOMAS K. KAHN
                                                                             CLERK
                              ________________________

                          D. C. Docket No. 99-00337-CR-ASG


UNITED STATES OF AMERICA,
                                                                          Plaintiff-Appellee,

                                            versus

LESTER JAVIER GUADAMUZ-SOLIS,
a.k.a. Lester Javier Guadamuz-Solio,
                                                                       Defendant-Appellant.


                              ________________________

                  Appeal from the United States District Court for the
                             Southern District of Florida
                            _________________________
                                (November 14, 2000)


Before BARKETT and WILSON, Circuit Judges, and GEORGE, District Judge.*


PER CURIAM:


       *
         Honorable Lloyd D. George, U.S. District Judge for the District of Nevada, sitting by
designation.
      Lester Javier Guadamuz-Solis (“Solis”) appeals his sentence of 96 months’

imprisonment and 3 years’ supervised release for a conviction for illegal reentry

under 8 U.S.C. §1326(a), (b)(2). He argues that Apprendi v. New Jersey, 120 S.Ct.

2348 (2000) has called into question the decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), which controls this case. Almendarez-Torres remains

the law until the Supreme Court determines that Almendarez-Torres is not

controlling precedent. Accordingly, we

      AFFIRM.




                                         2